                     Case 1:19-cr-00057-LO Document 45 Filed 04/15/19
                                                               I ..I
                                                                      Page 1 of 1 PageID# 111
AO 442 (Rev.01/09) Arrest Warrant



                                        United States DisTRicr(jomfn
                                                                   for the               All ]{l-y;dU           i2_AM 8^22
                                                       Eastern District of Virginia
                                                                                              UNDEiR-^BETaiCT
                                                                                                            Gi- VIRGINIA
                     United States of America                                                           ALEX.MiDRIA DIVISION
                                V.


                         ANGEL HOANG                                           Case No. 1:19-CR-57



                            Defendant


                                                       ARREST WARRANT

To:      Any authorized law enforcement officer

         YOU AJRE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested) ANGEL HOANG                                                                                                  ,
who is accused of an offense or violation based on the following document filed with the court:

af Indictment             □ Superseding Indictment           □ Information         □ Superseding Information             □ Complaint
□ Probation Violation Petition               O Supervised Release Violation Petition        □ Violation Notice           □ Order of the Court

This offense is briefly described as follows:

Conspiracy to Distribute Cocaine and Marijuana, et al., a Schedule II controlled substance In violation of Title 21, United
States Code, Sections 841 and 846

Maintaining Drug-Involved Premises in violation of Title 21, United States Code, Section 856




Date:
                                                                             ^ ,              Issuing officer^ signature

City and state:       Alexandria. Virginia                                    RuUnA A. lilc/fclL
                                                                                                Printed name and title



                                                                  Return

         Tliis warra^was receiv^ on (date) ^ jlZ
  (city and state)                   CAMVfAd. ^ 1^
                                                                        , and the person was arrested on (date)              ^IZ
                                                                                                                            V/yz-


  ite:      1 1'^
                                                                                            Arresting officer's signature



                                                                                                Printed name and till/ j
